13-2016
         Zheng v. Holder
                                                                                        BIA
                                                                               Balasquide, IJ
                                                                               A076 143 187
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 9th day of September, two thousand fourteen.
 5
 6       PRESENT:
 7                JOHN M. WALKER, JR.,
 8                DENNIS JACOBS,
 9                CHRISTOPHER F. DRONEY,
10                     Circuit Judges.
11       _____________________________________
12
13       BI XIANG ZHENG,
14                Petitioner,
15
16                         v.                                   13-2016
17                                                              NAC
18
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24       FOR PETITIONER:               Farah Loftus, Century City,
25                                     California.
26
27       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
28                                     General; Blair T. O’Connor,
29                                     Assistant Director; Joseph D. Hardy,
     1                             Trial Attorney, Office of
     2                             Immigration Litigation, U.S.
     3                             Department of Justice, Washington
     4                             D.C.
     5
     6       UPON DUE CONSIDERATION of this petition for review of a

     7   Board of Immigration Appeals (“BIA”) decision, it is hereby

     8   ORDERED, ADJUDGED, AND DECREED that the petition for review

     9   is DENIED.

10           Petitioner Bi Xiang Zheng, a native and citizen of the

11       People’s Republic of China, seeks review of a May 6, 2013,

12       decision of the BIA, affirming the July 14, 2011, decision

13       of Immigration Judge (“IJ”) Javier Balasquide, denying her

14       application for asylum, withholding of removal, and relief

15       under the Convention Against Torture (“CAT”).     In re Bi

16       Xiang Zheng, No. A076 143 187 (B.I.A. May 6, 2013), aff’g

17       No. A076 143 187 (Immig. Ct. N.Y. City July 14, 2011).       We

18       assume the parties’ familiarity with the underlying facts

19       and procedural history in this case.

20           Under the circumstances of this case, we have reviewed

21       the IJ’s decision as modified by the BIA.     See Xue Hong Yang

22       v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005);

23       see also Lin Zhong v. U.S. Dep’t of Justice, 480 F.3d 104,

24       122 (2d Cir. 2007).    The applicable standards of review are

25       well established.     See 8 U.S.C. § 1252(b)(4)(B); see also

                                         2
 1   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).

 2   Because Zheng’s asylum application is governed by the REAL

 3   ID Act, the agency may base a credibility finding on

 4   inconsistencies in her statements and other record evidence

 5   without regard to whether the inconsistencies go “to the

 6   heart of the applicant’s claim.”   8 U.S.C.

 7   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64.

 8         Substantial evidence supports the agency’s adverse

 9   credibility determination.   Although minor date

10   inconsistencies need not be fatal to an applicant’s

11   credibility, see Diallo v. INS, 232 F.3d 279, 288 (2d Cir.

12   2000), Zheng’s inconsistencies regarding the year of her

13   purported arrest (for practicing Christianity in an

14   underground church) were not minor.   See 8 U.S.C.

15   § 1158(b)(1)(B)(iii); see also Xiu Xia Lin, 534 F.3d at 163-

16   64.   Zheng testified on four occasions that her arrest

17   occurred on June 10, 2006, even when confronted with her

18   inconsistent statement in her asylum application that she

19   had been arrested on the same day in 2007.    However, upon

20   further questioning as to whether the 2007 date in her

21   application was incorrect, Zheng first stated that she did

22   not know, and then changed her testimony to state that she

23   had been arrested in 2007.   The IJ was not compelled to

                                   3
 1   credit her explanation – that she made a mistake and that

 2   she was nervous – because she repeatedly provided

 3   contradictory statements, even after the inconsistencies

 4   were brought to her attention.      See Majidi v. Gonzales, 430

 5 F.3d 77, 80 (2d Cir. 2005).

 6         The agency also reasonably found that: (1) Zheng’s

 7   testimony that she remained in China for one year after she

 8   stopped reporting to police on a monthly basis was

 9   inconsistent with her later testimony that she left China

10   five days after she stopped reporting; and (2) Zheng’s

11   testimony that she was arrested in either 2006 or 2007 was

12   contradicted by her brother’s testimony that she was

13   arrested in 1997, and his agreement that her arrest occurred

14   more than ten years before her 2011 hearing.      See 8 U.S.C.

15   § 1158(b)(1)(B)(iii); see also Xiu Xia Lin, 534 F.3d at 163-

16   64.   Based on the multiple inconsistencies in the record,

17   the agency reasonably found Zheng not credible and denied

18   her relief insofar as those claims were based on her

19   religion.     See 8 U.S.C. § 1158(b)(1)(B)(iii); see also Paul

20   v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

21         For the foregoing reasons, the petition for review is

22   DENIED.     Any pending request for oral argument in this

23   petition is DENIED in accordance with Federal Rule of

                                     4
1   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

2   34.1(b)

3                              FOR THE COURT:
4                              Catherine O’Hagan Wolfe, Clerk
5
6




                                 5